DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 06/22/2021 have been entered.
Claims 1, 3-9, 17, and 19-24 are currently pending.
Claims 1, 17, 19, and 24 have been amended.
Claims 4 and 17-20 have been withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement filed on 6/24/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is uncertain how the Ji and Le references are relevant to the application.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 60905(a).
Claim Rejections - 35 USC § 103
Claims 1, 3, 7-9 and 24 are rejected under 35 U.S.C. 103 for being unpatentable over Bellman et al. (US 2014/0170378) [hereinafter Bellman ‘378] in view of Carre et al. (US 2011/0111194).
Regarding Claim 1, Bellman 378 teaches an article comprising a carrier comprising a carrier bonding surface having an underlying surface roughness and a sheet comprising a sheet bonding surface having an underlying roughness and a surface modification layer disposed on at least one of the carrier or sheet bonding surfaces (Claim 1, 4 and 7 of Bellman ‘378). Bellman ‘847 teaches the surface modification layer can comprise a plasma polymerized material. (Claim 10 of Bellman ‘378). Bellman ‘378 teaches the carrier bonding surface and the sheet bonding surface are bonded with the surface modification layer so that the carrier is temporarily bonded to the sheet. (Claim 1 of Bellman ‘378). Bellman ‘378 teaches the surface modification layer can have a thickness of 0.1 to 100 nm. (Claim 9 of Bellman ‘378). This overlaps the claimed thickness of greater than 10 nm 
Bellman ‘378 does teach a higher roughness will prevent the glass and carrier from bonding together and smoother surface will ensure temporary bonding of the glass layers. (Paragraph 0012). Bellman ‘378 teaches the roughness of the sheet and carrier bonding surface is less than or equal to 2 nm. (Claim 4 and 7 of Bellman ‘378).  
Bellman ‘378 does not specifically teach the plasma polymerized material planarizes the at least one carrier bonding surface and sheet bonding surface to produce a polarized surface that is different than the underlying surface roughness to less than 1.2 nm of the bonding surfaces and is less than 0.8 nm. 
Carre teaches an article comprising a carrier temporarily bonded to a glass sheet using a surface modification layer (Abstract; Claim 1 of Carre; Paragraph 0006). Carre teaches lowering the roughness of the surface modification layer reduces the carrier failure/bonding of the carrier to sheet during high temperature operations. (Fig. 4; Tables 1-3; Paragraph 0006). . Therefore, as Carre teaches having the surface modification layer with higher smoothness will allow for stronger bonding and Bellman ‘378 teaches smoother surfaces will ensure proper bonding, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the surface modification layer planarizes the surface to a roughness lower than the sheet, or less than 2 nm, which overlaps the claimed range of less than 0.8 nm to reduce the carrier failure during high temperature operations. This also allows the difference between the planarized surface roughness and the roughness of the bonding surfaces to be 1.2 nm or less. 
Regarding Claim 3, Bellman ‘378 teaches the roughness of the sheet and carrier bonding surface is less than or equal to 2 nm. (Claim 4 and 7 of Bellman ‘378). This overlaps the claimed range of about 2.0 to about 5.0 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 7, Bellman ‘378 teaches the carrier and sheet can both comprise glass. (Paragraph 0034-0035).
Regarding Claim 8, Bellman ‘378 teaches the thickness of the carrier 0.2 to 3 mm. (Paragraph 0035).
Regarding Claim 9, 
Regarding Claim 24, Bellman ‘378 teaches the adhesion between the sheet and carrier should be 50-1000 mJ/m2. (Paragraph 0043). This overlaps the claimed range of 200 to 1000 mJ/ m2. 

Claims 5, 6, and 21-23 are rejected under 35 U.S.C. 103 for being unpatentable over Bellman ‘378 and Carre as applied in Claim 1, in further view of Decker et al. (US 2014/0106150).
Regarding Claim 5 and 6, Bellman ‘378 does not specifically teach the surface modification layer has at least an elastic modulus of 0.6 to about 20 GPa to allow the penetration of at least a portion of the carrier bonding or sheet bonding surfaces into the surface modification layer. 
Decker teaches a sheet and carrier bonded together by a surface modification layer. (Abstract; Paragraph 0005). Decker teaches having the elastic modulus of the surface modification be 15 GPa or less. (Paragraph 0105)  This overlaps the claimed range of 0.6 to 20 Gpa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05). Decker teaches this elastic modulus range means a higher load level is required to crack the glass substrate. (Paragraph 0105).
Thus, as Decker teach the claimed elastic modulus range that is suitable to prevent cracking of the bonded sheet and carrier, it would have been obvious to one with ordinary skill in the art set the elastic modulus of the surface modification layer of Bellman ‘378 to the claimed range to ensure a stronger bonded sheet and carrier. Furthermore, this would mean 
Regarding Claim 21, Bellman ‘378 teaches the surface modification layer can be disposed on the carrier bonding surface. (Paragraph 0013). As discussed above, Bellman ‘378, Carre, and Decker teach an elastic modulus that further protects the article and allow penetration of the modification layer into the carrier bonding surface. 
Regarding Claim 22, Bellman ‘378 teaches the surface modification layer can be disposed on the sheet bonding surface. (Paragraph 0013). As discussed above, Bellman ‘378, Carre, and Decker teach an elastic modulus that further protects the article and allow penetration of the modification layer into the sheet bonding surface. 
Regarding Claim 23, Bellman ‘378 teaches two surface modification layers can be applied, one to the carrier surface and the other to the sheet surface. (Paragraph 0013). As discussed above, Bellman ‘378, Carre, and Decker teach an elastic modulus that further protects the article and allow penetration of the modification layers into the surface or carrier bonding surfaces respectively.
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that it is unexpected for the plasma polymerized material to planarize the carrier and/or surface bonding surfaces. However, Carre teaches it is known in the art that coating polymers for surface energy modification can be reduced roughness. Applicant has not shown that it was expected that planarizing polymer would not be able to reduce roughness. 
Applicant argues that Bellman and Carre do not teach the range of less than 1.2 nm between the roughness of the layer and the bonding surfaces. However, Bellman teaches the roughness of the surfaces can be 2 nm or less. Carre teaches the layer can be less than the roughness of the surfaces. This allows the roughness of the layer to less than 2 nm, which creates a range of 1.2 nm or less. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781